 

 

 

 

 

 

Case 1:19-cv-07091-GBD Document 34 “PSE OB IbE/21 Page lorl
i 18 MCUME Ss 3

3h

 
  

 

 

 

 

ieecres or ae gy oY PZ
4 :
UNITED STATES DISTRICT COURT | x 5 F
SOUTHERN DISTRICT OF NEW YORK i DA? PEPE EB q L na
a x
CARMINE P. AMELIO,
. MEMORANDUM DECISION
Debtor-Appellant, —: AND ORDER
-against- : 18 Civ. 8769 (GBD)
: 19 Civ. 7091 (GBD)
DEBORAH J. PIAZZA, :
Trustee-Appellee. —:
a rs x

GEORGE B. DANIELS, United States District Judge:

Pro se Debtor-Appellant Carmine P, Amelio’s “Omnibus Motion for an Extension of Time
to Appeal” and “Amended Omnibus Motion for Relief from Judgment” are DENIED. !

The Clerk of the Court is ordered to close ECF Nos. 56, 57, and 58 in case number 18 Civ.

8769 and ECF Nos. 30, 31, and 32 in case number 19 Civ. 7091.

Dated: New York, New York SO ERED.

February 11, 2021 LOL B Donk,

aR B. DANIELS
ed States District Judge

 

 

' “Chief Judge Morris’s conclusion that Debtor-Appellant’s ‘vexatious conduct has interfered with the
administration of this bankruptcy case’ reigns true to his appeals at the district court level as well.
Therefore, and considering that the above appeals are now closed, this Court imposes the same restriction
as previously ordered by Chief Judge Morris. That is, Debtor-Appellant is hereby ‘restrained and enjoined
from filing motions, pleadings and/or taking any actions’ in the above-captioned cases ‘without prior
approval’ from Chief Judge Morris.” See In Re: Carmine P. Amelio, No. 19-cv-07091, ECF No. 26.

 

 
